Title: Abigail Adams to John Quincy Adams, 25 May 1795
From: Adams, Abigail
To: Adams, John Quincy


          
            my Dear Son
            Quincy May 25th 1795
          
          Your Letter of Febry 12th reachd me on the last of April, and gave me Sincere pleasure and satisfaction to learn that both you and your Brother were in good Health and spirits, and that in the midst of such a mighty Revolution as you have been witness too, You have beheld the still greater Phœnomenon of order Peace and tranquility, that they may be durable to our good Batavian Friends, and a free Government Erected upon their base; is the Sincere wish of every benevolent American whilst we implore this rich Blessing for them, we as Sincerely desire it, for our Allies the French, whose late adopted System of Moderation, has interested those Hearts in their favour, which sunk with horror, and recoild agast! whilst Terror was the order of the day, and as Milton expresses it,
          
            [“]Where all life died, death live’d and Nature Bread
            Perverse, all monstrous, all Prodigious things
            Abominable, inutterable, and worse
            Than fables yet have feign’d, or fear conceive’d”
          
          ah where is the shade dark enough to draw over the dreadfull Scenes, to hide them from future generations, where the Leathean fount oblivious enough to wash them out?
          May that conquering Nation be restored to peace to order and happiness, by what form of Government, or by what means So desirable an event can be accomplishd; is in the Dark Bosom of futurity, and bafels the short sighted ken of Mortals, even in this enlightened Boastd Age of Reason.
          We enjoy so great a share of tranquility throughout united America, that even the Subterraneous wind of Jacobinism has retired to its cavern and scarcly ruffels the Serenity of its Surface. The discussion of the Treaty between the united States, and great Britain, which is to commence on the 8th of June may possibly rouse Some lurking venom, but I would fain hope that our dangerous crisis has past, and that we are to enjoy Halcion Days;
          In this state the only thing which threatned to agitate it, the revision of the constitution, has by a large Majority been considered as too delicate a matter to agitate in this age of renovation and they will not risk a substance, least they grasp a shadow—
          
          The Election for Representitives in Boston was not altogether what was wish’d by one Party or the other. Morten is out & Winthorp, Mason Tudor Eustice Jarvis Edwards Little & Goram are chosen, the first three by 19 hundred votes, the rest just came in, having better than 9 hundred votes—
          I hope You have received some of my Letters at least. I have written to you as often as I thought there was a probability of conveyance— The Secretary of state expresses his full satisfaction in Your Dispatches, and Says in a Letter to your Father “That he feels a sincere pleasure in announcing on all proper occasions, your attention penetration and fitness for your present functions.[”] he was also kind enough to assure us at an early period, that your instructions did not require You to incur the smallest personal danger—
          our Friends here are well. tomorrow morning your Father and I sit out for Philadelphia. I shall remain at N york with your Sister. Mr Jay we are informd is undoubtedly Elected Govenour of N York— he is daily expected to arrive—
          if I do not always write to Thomas, it is because you are both together, and will consider it as to each and share it, in common, as you do the Love and affection of / Your Mother
          
            Abigail Adams
          
        